Citation Nr: 1217648	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-46 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel





INTRODUCTION

The Veteran had active service from February 1965 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefits sought on appeal.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any lumbar spine disorder that the Veteran experiences was not shown until many years after his active duty and is not related to his military service or to an event of service origin.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  In this respect, through a July 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the July 2008 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the July 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2008 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the July 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from VA treatment providers.  In addition, although records from the Veteran's private chiropractor were found to be unavailable, the chiropractor submitted a letter in July 2009 that has been associated with the Veteran's claims file.  In addition, the Veteran underwent VA examination in January 2009; report of that examination is of record.  In this regard, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record (to include the statements of the Veteran and his representative) and as it documents that the examiner conducted a thorough examination of the Veteran and consideration of the evidence.  An explanation of the opinions offered by the examiner was provided.  

Accordingly, the Board finds that VA's duty to assist with respect to the claim decided herein has been met.  The Veteran has further been given the opportunity to submit evidence, and he and his wife have provided written argument in support of his claim.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran is seeking service connection for a lumbar spine disorder.  In particular, the Veteran contends that his current low back problems are related to the intense physical labor he performed for many years while on active duty.  He also claims that he injured his back in service when he lifted a tire onto a truck, twisting his back and causing pain for which he sought treatment.  He claims that he has had problems with lower back pain since that time.  Thus, the Veteran contends that service connection for a lumbar spine disorder is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from private and VA treatment providers, as well as a VA examination conducted in January 2009.  Review of the Veteran's claims file reveals that he made no complaints of back pain at a February 1965 report of medical history performed at his entrance into active duty.  On a subsequent report of medical history conducted in February 1975, he responded "No" when asked if he experienced any back pain.  Similarly, on reports of medical examination conducted in February 1969 and February 1975, the Veteran was found to have a normal spine and musculoskeletal system.  He was seen in May 1972 for complaints of lower back pain and stated that he had been doing "unusually heavy work" the day prior.  He complained of having vaguely similar symptoms for the previous year.  No diagnosis was made at the time.   Later records from the Veteran's active duty are silent as to any complaints of, or treatment for, problems with his back.  At his separation report of medical history conducted in July 1977, he responded "No" when asked if he experienced recurrent back pain or arthritis, rheumatism, or bursitis.  On his July 1977 medical history report, he specifically stated that his "only medical problem is sinusitis."  

Relevant post-service medical records consist of treatment records from the Minneapolis VA Health Care System and from a private chiropractor, as well as a VA examination conducted in January 2009.  Treatment records from the Veteran's ongoing treatment at VA facilities reflect that he has been seen on multiple occasions for complaints of pain in his lower back.  Treatment records reflect that the Veteran was seen for complaints of low back pain at least as early as January 2009 at the Minneapolis VA Health Care System; at that time, radiological study confirmed degenerative disc disease of the lumbar spine.  Later treatment records also show a diagnosis of lumbar stenosis, which was confirmed by a July 2009 MRI study.  In addition, the Veteran's private chiropractor submitted a letter noting that the Veteran had been receiving treatment from him since 1994 for complaints of lower back pain.  In the letter, the chiropractor noted that radiological examination confirmed degenerative changes in the Veteran's lumbar spine.
The report of the January 2009 VA examination reflects that the Veteran complained of having back pain since service when he lifted a tire onto a truck.  He reported having never been on profile or missed work in service due to his back pain.  He stated that he first noticed pain in his back following service in approximately 1979 and reported having sought chiropractic treatment at that time.  The Veteran described daily constant pain with occasional flare-ups in the lumbar region that was aggravated by prolonged standing and lifting.  His current job as the owner of an automobile repair business was noted to require a great deal of bending, lifting, and twisting.  Physical examination revealed tenderness to palpation as well as some limitation of motion, and radiological study revealed degenerative disc disease in the Veteran's lumbar spine.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine but found that the disorder is less likely than not related to service, including the Veteran's alleged in-service lifting injury.  In so finding, the examiner reasoned that the Veteran has had a physically demanding job for many years following service and was not treated for back pain for several years after his separation from active duty.  Thus, the examiner concluded that the current degenerative joint disease of the Veteran's lumbar spine is more likely related to his post-service occupation.

The Veteran has also submitted multiple written statements to VA in support of his service connection claim.  To that end, the Veteran has stated on multiple occasions that his current back problems stem from his time in service, including an incident in which he reports having injured his back when lifting a tire into a truck.  He has contended that he has had problems with his back since service.  His wife also stated, in an August 2008 letter, that she knew the Veteran in service and knew him to have had back problems since his time on active duty.  

Upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between any current lumbar spine disorder and military service.  In so finding, the Board acknowledges that the Veteran may well have experienced pain in his back following lifting a tire onto the back of a truck while he was in service.  However, the Board concludes, pursuant to the VA examiner's finding in January 2009, that the Veteran did not incur any injuries to his lumbar spine while on active duty.  In this regard, the Board notes that the Veteran's service treatment records do not document that he sought treatment for an acute injury to his low back in March 1966; the sole treatment record to address back complaints was dated in May 1972 and contained "vague" complaints of back pain following strenuous work.  No diagnosis was assigned at that time, and at the Veteran's separation from active duty in July 1977, he specifically responded "No" when asked if he experienced recurrent back pain.  In addition, the Board looks to the statements by the VA examiner in January 2009, in which he specifically considered the Veteran's in-service lifting incident and yet concluded that the current lumbar spine disability was unrelated to that incident, or any other incident, in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Absent a persuasive medical opinion relating the Veteran's current lumbar spine disability to military service, his claim for service connection for a lumbar spine disorder must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he injured his low back in service and has had problems with his back since that time.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that the current diagnosis of degenerative joint disease of the lumbar spine is not related to the Veteran's service.  This medical opinion is uncontradicted by any competent medical evidence of record.  Moreover, the Board finds the Veteran's account of back problems in service to lack credibility, given that his service treatment records do not document treatment for any such complaints, although treatment for other complaints during service are recorded.  In addition, the Board finds compelling the fact that the Veteran himself specifically denied experiencing chronic back pain in his July 1977 separation report of medical history; at that time, he stated that his "only medical problem [wa]s sinusitis."

For the reasons set forth herein, the Board is satisfied that the opinion offered by the Veteran's VA examiner in January 2009 is adequate for deciding this appeal.  In that opinion, the VA examiner provided a report that fully considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's January 2009 opinion in making its determination.  As discussed above, the opinion specifically addressed causation, clearly indicating that the Veteran's current lumbar spine disorder is not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  Importantly, the Board notes that there is no medical evidence of record to contradict the VA examiner's findings; although the Veteran's private chiropractor stated in July 2009 that he had treated the Veteran since 1994, he did not offer any etiological opinion as to the origins of the Veteran's current back problems.

The Board has considered the Veteran's contentions that his current lumbar spine disability resulted from service, and in particular from injury caused by an in-service lifting incident that occurred in March 1966.  The Board has already addressed the credibility of his account of the claimed injury and symptoms in service.  Moreover, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is generally not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case in particular, the etiology of a back disorder manifested by non-observable degenerative changes is clearly beyond the competence of laypersons.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that the Veteran's current lumbar spine disability is not etiologically linked to his time in service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current lumbar spine disability have little probative value in any event.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a left shoulder disorder.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regarding the Veteran's claim for service connection for a left shoulder disability, the Board acknowledges that the Veteran contends that he has a disorder of the left shoulder that he believes is related to military service.  In particular, the Veteran claims that his left shoulder disability is the result of heavy physical labor he performed in service.  He also contends that, when lifting a tire onto a truck in March 1966 while on active duty, he felt pain in his shoulder and sought treatment for pain at the time.  The Veteran contends that his shoulder problems have continued from that time to the present.

In this regard, the Board acknowledges that service treatment records are silent as to any complaints or diagnoses of left shoulder problems.  At a medical examination conducted in February 1975, the Veteran was noted to have no abnormalities of the musculoskeletal system or upper extremities.  Similarly, on reports of medical history conducted in February 1975 and again at his separation from service in July 1977, he answered "No" when asked if he experienced a painful shoulder or arthritis, rheumatism, or bursitis.  However, on both reports, the Veteran responded "Yes" when asked if he experienced swollen or painful joints.  Although the February 1975 report references complaints of problems with the Veteran's wrists and legs, no notation was made on the July 1977 report as to which joint or joints the Veteran was referencing in his responses.  

Post-service records document that the Veteran was diagnosed in November 2008 with "derangement" of the left shoulder, identified as possible subluxation or tendinopathy.  MRI study of the Veteran's left shoulder conducted in February 2009 revealed a rotator cuff tear and degenerative joint disease in the left shoulder.  Radiological study conducted in January 2010 confirmed a diagnosis of degenerative joint disease of the left shoulder.  Further VA treatment records indicate that the Veteran has sought ongoing treatment for pain in his left shoulder since at least November 2008.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms of shoulder problems during service, or symptoms of a current problem.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Under these circumstances, evidentiary development is needed to evaluate fully and fairly the Veteran's claim of service connection for a left shoulder disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Specifically, the Board finds that a medical examination and opinion are needed.  The purpose of the examination conducted pursuant to this Remand is to determine the nature and etiology of any left shoulder disability that the Veteran may have-based on a thorough examination of him and a thorough review of the claims file.  

Also on remand, records of ongoing VA treatment that the Veteran may have received for his left shoulder complaints should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain copies of records of any left shoulder treatment that the Veteran may have received at the Minneapolis VA Medical Center since May 2010.  Associate all such available records with the claims folder.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left shoulder disability that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All left shoulder pathology shown on examination should be annotated in the evaluation report.  The examiner should obtain a detailed history of the Veteran's symptoms as observed by him and others since service and review the record.  

For any diagnosed chronic left shoulder disability, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such diagnosed disability had its clinical onset in service or is otherwise related to the Veteran's active duty.  In addition, the examiner should specifically state whether any left shoulder disability that the Veteran may have is consistent with his competent and credible complaints of having performed heavy physical labor during service, including when he lifted a tire onto a truck in March 1966 and thereafter experienced left shoulder pain).  In answering these questions, the examiner should consider the Veteran's competent and credible reports of having consistently experienced left shoulder problems since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3.  Ensure that the examination report complies with this Remand and the questions posed herein.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions, readjudicate the issue of entitlement to service connection for a left shoulder disability in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


